Title: From George Washington to Samuel Hanson, 26 July 1788
From: Washington, George
To: Hanson, Samuel (of Samuel)



Sir,
Mount Vernon July 26th 1788

The letter which you was pleased to write to me on the 21st instant did not get to my hands in time to attend the meeting of the Trustees of Alexandria Academy. It is not always that I send to the Post Office on Post days. But on Monday last I directed a white man who lives with me, and who said he had a business at Court to call for my letters in the evening. That, however which was infinitely more agreeable, and equally injurious to himself allowed him no time to think of Post office or letters and accordingly he came home, without the latter.
The want of Arethmetical and Mathematical instruction at this Academy is in my Judgment, a very great defect in the Institution.

To find boys who have been Six or seven years at the Classics entirely unacquainted with those parts of literature which are to fit them for the ordenary purposes of life—incapable of writing legibly; and altogether ignorant in accts does not in the smallest degree, comport with my ideas of useful and assential education. Of this, I have already informed Mr McWher; and shall feel myself under the necessity of withdrawing my Nephews from the Academy unless some change in this respect takes place, and that in a short time. With esteem and regard I am, Sir Yr most Obedt Hble Sert

Go. Washington

